                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

LUES ASPRELLA CARDENAS,

           Petitioner,

v.                                          Civil Action No. 1:18-CV-131
                                                     (Kleeh)

JOE COAKLEY,

           Respondent.


      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 20]
           AND DENYING AND DISMISSING PETITION AS MOOT

     On   June   11,   2018,   the   pro   se    Petitioner,   Lues   Asprella

Cardenas (“Cardenas”), an inmate then-incarcerated at USP Hazelton 1

in Bruceton Mills, West Virginia, filed a Petition for Habeas

Corpus Pursuant to 28 U.S.C. § 2241.            Cardenas challenged a prison

disciplinary proceeding that arose from a September 14, 2016,

medical emergency where he became unresponsive [Dkt. No. 1 at 5].

After he was transferred to a trauma unit, no medical cause for

the incident could be found [Id.].          On the following day, he was

charged with a 313 violation (lying to an officer), a 399 violation

(disrupting/interfering with the security/running of the Federal

Bureau of Prisons (“BOP”)), and a 402 violation (malingering)

[Id.].    Cardenas asserts that the 313 and 399 violations were

expunged but the 402 was not and should have been [Id.].              He claims



1 Petitioner is presently incarcerated at USP Terre Haute in Terre Haute,
Indiana.
Cardenas v. Coakley                                    1:18-CV-131

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 20]
           AND DENYING AND DISMISSING PETITION AS MOOT

that he exhausted administrative remedies and that the entire

incident was ordered expunged, but due to clerical error, the 402

violation remained on his record [Id. at 7-8].

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi (the “Magistrate Judge”) for initial review.      On April 29,

2019, the Magistrate Judge entered a Report and Recommendation

(“R&R”), recommending that the Court deny and dismiss the petition

as moot because the remaining incident report for the 402 violation

(malingering) was expunged from Petitioner’s record [Dkt. No. 20

at 6].   Because Petitioner’s incident report has already been

expunged, there is no further relief which this Court can grant

[Id.].

     The R&R also informed the parties that they had fourteen days

(and an additional three days for mailing) from the entry of the

R&R to file “specific written objections, identifying the portions

of the Report and Recommendation to which objection is made, and

the basis of such objection” [Dkt. No. 20 at 7].   It further warned

them that the “[f]ailure to file written objections . . . shall

constitute a waiver of de novo review by the District Court and a

waiver of appellate review by the Circuit Court of Appeals” [Id.].

Service of the R&R was accepted on May 2, 2019 [Dkt. No. 21].    To



                                2
Cardenas v. Coakley                                             1:18-CV-131

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 20]
            AND DENYING AND DISMISSING PETITION AS MOOT

date, no objections have been filed. 2

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).          Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to   which   the    [parties    do]   not   object.”     Dellarcirprete      v.

Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).              Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.            See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

      Because      no   party   has   objected,   the   Court   is   under    no

obligation to conduct a de novo review.             Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error, the Court ADOPTS the R&R [Dkt. No. 20].                      The

petition is DENIED and DISMISSED AS MOOT.          This action is STRICKEN

from the Court’s active docket.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se Petitioner, via certified mail,



2 Cardenas sent the Clerk of Court a letter requesting clarification concerning
the Petition, which was docketed on June 10, 2019 [Dkt. No. 22], but he raised
no objections to the R&R.    The Clerk provided the Petitioner a copy of his
docket sheet and the relevant case filings on June 13, 2019 [Dkt. No. 23].

                                        3
Cardenas v. Coakley                                    1:18-CV-131

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 20]
           AND DENYING AND DISMISSING PETITION AS MOOT

return receipt requested, at the last known address as shown on

the docket.

     DATED: November 27, 2019


                                ____________________________
                                THOMAS S. KLEEH
                                UNITED STATES DISTRICT JUDGE




                                  4
